DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13-26 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to claim 13, the prior art does not disclose or render obvious a drive device comprising the combination of features as recited including “a lubricating oil system for the drive device incorporating said retarder in parallel, with a feed line branching off from said lubricating oil system and leading to said retarder, and with a return line leading from said retarder and opening into said lubricating oil system; and a valve disposed in said feed line and configured to open said feed line in an event of a fast shutdown or a failure of an energy supply to one of said main drive or said auxiliary drive and to therefore cause said retarder to be filled with oil.” With the context of a fixed gear planetary gear transmission, or other super-imposed transmission, having the specific structure as claimed, any retarder supplied with fluid is not intertwined with the lubrication system and shutdown/failure mechanism as these are claimed. Gsching (US 3,503,281) is the closest prior art and includes the same superposition transmission as recited. However, the retarder does not include the fast shutdown/failure feature or the lubrication system. The prior art also discloses hydrodynamic retarders in other transmission arrangements that include lubrication systems but these are not connected in function to a fast shutdown/failure as this is recited in the claim.
The Applicant’s arguments related to the prior rejection under 112(b) are persuasive and the term “superposition transmission” is interpreted as meaning “two shafts of the planetary transmission are driven by mutually independent drives such that the rotational speeds are added or subtracted at the third shaft, the output shaft” “to realize continuously variable speed control of the output shaft.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STACEY A FLUHART/Primary Examiner, Art Unit 3659